Citation Nr: 1705109	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1996.

This case initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO denied service connection for a bilateral knee disability on the grounds that it had been denied in earlier VA decisions, which had since become final, and that the Veteran had not presented new and material evidence which was required to reopen the claim.  

The Veteran appealed to the Board, which issued a decision and remand, dated December 2013, granting the request to reopen the previously denied claim and remanding it to the Agency of Original Jurisdiction (AOJ) for further development.  In January 2015, the issue of service connection for a bilateral knee disability was remanded again with instructions to request medical records and obtain a new medical opinion.  

For the reasons below, this appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's medical records show a diagnosis of degenerative joint disease in both knees.  According to the Veteran, her knee disability began in service, as demonstrated by service treatment records indicating knee pain in December 1994, prior to her discharge from active duty.  The Veteran has also suggested that she is eligible for service connection for her knees because her knee pain developed as the secondary result of separate service-connected disabilities of the feet and lower back.  She has been granted service connection for degenerative changes of the lumbosacral spine, sciatic nerve radiculopathy of the left lower extremity, bilateral foot pain and postoperative resection of the third metatarsal head with callus formation of both feet.  She was also been granted service connection for glaucoma, but she does not suggest that glaucoma caused or aggravated her knee disability.

To help decide this claim, the AOJ arranged for the Veteran to be examined by a VA physician assistant in March 2014.  The examiner wrote a report concluding that the knee disability was unrelated to knee pain in service.  According to the examiner, the Veteran's current knee pain is more likely the result of the natural aging process, exacerbated by the Veteran's high body mass index.  The examiner also provided an unfavorable opinion on the Veteran's theory of secondary service connection.  In the examiner's opinion, the Veteran's service-connected disabilities of the back and feet were not aggravated by the degenerative changes in the Veteran's knees.  

The March 2014 opinion was inadequate because the examiner failed to answer a question which is legally significant to deciding the issue of secondary service connection by way of aggravation.  See Johnson v. Brown, 10 Vet. App. 80, 86 (1997) (because 38 C.F.R. § 3.310 requires that the service-connected condition be the causative factor, not the acted-upon factor, it is not applicable to a claim that a non service connected condition is caused or aggravated by a service connected disability).  The Veteran's case was therefore remanded for a new medical opinion.

In its remand orders, the Board instructed the AOJ to use reasonable efforts to obtain treatment records from a physician in private practice identified by the Veteran and to obtain a new medical opinion.  In addition to a list of questions concerning the theory of secondary service connection, the Board's orders required the examiner to "provide a rationale for the opinions rendered, which includes the Veteran's reports of her history, in-service injuries, and current symptoms.  In explaining the rationale for his or her opinions on the relationship between the Veteran's service and any identified knee disability, the examiner should consider the significance of the knee pain noted in the Veteran's service treatment records in December 1994."

On remand, the AOJ requested the records of the identified physician and received a response indicating that they were not available.  In June 2015, the requested medical opinion was obtained from the same physician assistant who examined the Veteran in March 2014.  The examiner appropriately reviewed the claims file and responded to the questions in the remand orders concerning the theories of secondary service connection without repeating the Johnson v. Brown problem associated with the March 2014 report.  Unfortunately, the rationale for the examiner's opinion did not address the "significance of the knee pain noted in the Veteran's service treatment records in December 1994" as required by the Board's January 2015 remand orders.

The Board is required to enforce compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For this reason, another remand is needed to obtain an addendum opinion which addresses the complaints of knee pain documented in the service treatment records.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the physician assistant who examined the Veteran in March 2014 and provided reports at that time and in June 2015.  If the March 2014 VA examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  

(a)  The examiner should review the claims file, including the VA examination reports dated March 2014 and June 2015, and then indicate whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's degenerative joint disease of the knees had its onset in service or is otherwise related to any disease, injury or event in service.  

In the rationale for his or her opinion on the relationship between the Veteran's service and any identified knee disability, the examiner should consider and explain the significance of the knee pain noted in the Veteran's service treatment records in December 1994.  

Additionally, the examiner should indicate whether the Veteran's in-service complaints of knee pain were the initial manifestations of her currently diagnosed bilateral knee disabilities.   

(b)  The examiner should further indicate whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any identified knee disability is the result of, or is aggravated by or made worse by one or more of the Veteran's other service-connected disabilities, including her disabilities of the feet and lower back.  In explaining his or her opinion on this issue, the examiner should indicate whether he or she agrees with the June 2015 addendum opinion.  If the examiner disagrees with the June 2015 opinion, he or she should describe the nature of that disagreement.  

The examiner should provide a rationale explaining all opinions provided.   

2. After the requested records review and opinions are completed, the reports should be reviewed to ensure compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the reviewing personnel.  

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






